     Case 1:19-cv-00072 Document 65 Filed 05/14/20 Page 1 of 2 PageID #: 629



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

BLAKE SANDLAIN,

       Plaintiff,

v.                                         CIVIL ACTION NO. 1:19-00072

BARBARA RICKARD, Warden,

       Defendant.

                       MEMORANDUM OPINION AND ORDER

          By Judgment Order dated February 24, 2020, the court

accepted the Proposed Findings and Recommendation of the

magistrate judge, overruled plaintiff’s objections thereto, and

dismissed plaintiff’s petition under 28 U.S.C. § 2241 for a writ

of habeas corpus.       (ECF No. 48).     On March 10, 2020, Sandlain

filed a notice of appeal.        (ECF No. 51).     That same day, he also

filed a motion to alter or amend judgment pursuant to Federal

Rule of Civil Procedure Rule 59.          (ECF No. 50).     The Rule 59

motion was denied on March 16, 2020.           (ECF No. 54).

          On April 23, 2020, Sandlain filed a “Motion Pursuant to

Rule 60(b)(5),(6).”       (ECF No. 63).     Rule 60(b) of the Federal

Rules of Civil procedure provides in pertinent part:

          On motion and just terms, the court may relieve a
          party . . . from a final judgment, order, or
          proceeding for the following reasons: (1) mistake,
          inadvertence, surprise, or excusable neglect; (2)
          newly discovered evidence that, with reasonable
          diligence, could not have been discovered in time
          to move for a new trial under Rule 59(b); (3)
          fraud (whether previously called intrinsic or
          extrinsic), misrepresentation, or misconduct by an
          opposing party; (4) the judgment is void; (5) the
   Case 1:19-cv-00072 Document 65 Filed 05/14/20 Page 2 of 2 PageID #: 630



          judgment has been satisfied, released, or
          discharged; it is based upon an earlier judgment
          that has been reversed or vacated; or applying it
          prospectively is no longer equitable; or (6) any
          other reason that justifies relief.

Relief from final judgment under Rule 60(b) is an extraordinary

remedy that “is only to be invoked upon a showing of exceptional

circumstances.”    Pressley Ridge Schools v. Lawton, 180 F.R.D.

306, 308 (S.D.W. Va. 1998).       Dispositions of Rule 60(b) motions

are reviewed for abuse of discretion.          See id.

          Plaintiff has not shown that he is entitled to relief

under Rule 60(b)(5) or (6).       Therefore, plaintiff’s            motion is

DENIED.*

          The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff, pro se, and counsel of

record.

          IT IS SO ORDERED this 14th day of May, 2020.

                                      ENTER:

                                               David A. Faber
                                               Senior United States District Judge


     *
       The United States Court of Appeals has concluded that the
filing of a notice of appeal does not divest a district court of
jurisdiction to rule on a Rule 60(b) motion. “In sum, when a
Rule 60(b) motion is filed while a judgment is on appeal, the
district court has jurisdiction to entertain the motion, and
should do so promptly. If the district court determines that the
motion is meritless, as experience demonstrates is often the
case, the court should deny the motion forthwith; any appeal from
the denial can be consolidated with the appeal from the
underlying order.” Fobian v. Storage Tech. Corp., 164 F.3d 887,
891 (4th Cir. 1999).

                                     2
